Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated April 3, 1973, which (1) vacated an order of the State Division of Human Rights, dated January 25, 1972, dismissing, after investigation, a complaint of discrimination by petitioners, as employers, because of sex, and (2) remanded the matter to the Division for further proceedings. Order of the Appeal Board annulled, on the law,- and order of the Division reinstated and confirmed, without costs. In our opinion, the record clearly justified the Division’s determination and did not warrant the Appeal Board’s action in substituting its own judgment for that of the Division (cf. Wyckoff Hgts. Hosp. v. State Dio. of Human Mights, 38 A D 2d 596). Munder, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.